Jordan, Judge.
The defendant was tried in the City Court of Savannah on an accusation charging him with “failing to yield the right of way to another vehicle which had the right of way over the vehicle driven by the defendant.” The trial court, sitting without the intervention of a jury, found the defendant guilty and sentenced him to pay a fine of $25 or serve one month in the public works camp of Chatham County. The defendant in his bill of exceptions assigns error on the sentence and judgment as being contrary to law and without evidence to support the same. Held:
The evidence authorized the finding that the defendant had failed to yield the right of way at an uncontrolled intersection to a vehicle already in the intersection in violation of Code Ann. § 68-1650 (a) which provides, “The driver of a vehicle approaching an intersection shall yield the right of way to a vehicle which has entered the intersection from a different highway.” (Emphasis supplied). Under these circumstances *386the defendant’s contention that he had the right of way since he had approached the intersection from the right of the second vehicle is unavailing, for the provision of Code Ann. § 68-1650 (b) requiring a vehicle approaching an intersection from the left to yield to a vehicle approaching from the right is applicable by its express terms only “When two vehicles enter an intersection from different highways at approximately the same time. . .” The violation of Code Ann. § 68-1650(a) is made a misdemeanor under Code Ann. § 68-9926, and the defendant’s conviction must be affirmed.
Decided September 13, 1963
Rehearing denied September 26, 1963.
Gilbert E. Johnson, J. Wadley Petit, for plaintiff in error.
Andrew J. Ryan, Jr., Solicitor, Eugene McCracken, Assistant Solicitor, contra.

Judgment affirmed.


Nichols, P. J., and Frankum, J., concur.